DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
	This application claims priority from application 61238429, filed 08/31/2009.

Status of Claims
	Claims 20-23 and 26-28 are pending.
	Claims 24 and 25 have been cancelled.

Election/Restrictions
Applicant elected Species 12 (Figures 21-22) without traverse on 12/28/2021.

Specification
The objected to the disclosure has been withdrawn in view of the applicant’s amendments. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 28 remains indefinite by the comparison of the two portion’s radius of curvature.  The language of claim 28 is confusing because it is now comparing two different directions along the articulating surface. The applicant is comparing the radius of a superior to inferior direction, which would likely be within the bands 140/140A shown in Figures 25-26 because they have a constant radius to an anterior to posterior direction which would likely be outside the bands because the radius of curvature in the bands is constant.  However, the problem is that any portion outside of the bands does not have a constant radius.  It would have a range of radii which is not consistent with this claim language.  Additionally, the claims are comparing directions not points.  The directions do not have a radius of curvature.  The points along the directions each have radius of curvature that can be compared, averaged, or defined as a range.  However, the directions themselves cannot be said to have radius of curvature because they are not specific points with identifiable values.
	With respect to claim 32, it is a substantial duplicate of claim 28 and the rejection applies in the same manner.
The applicant is advised to identify the radius of curvature of the portions as ranges or averages and then compare those values.  

Response to Arguments
Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive. The applicant amended claim 28, but did not present any arguments with respect to the 112 rejection.  As explained above claim 28 and new claim 32 (a substantial duplicate) are still considered indefinite.

Allowable Subject Matter
Claims 21-23, 26, 27, and 29-31 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774



/Christopher D. Prone/Primary Examiner, Art Unit 3774